DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
	This Office Action is in response to the application filed on December 17, 2021. Claim(s) 43-61 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 43-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art;(D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444. The analysis is as follows: 

(A) Breadth of claims:Scope of the diseases covered. 
 	Neurodegenerative diseases, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders therapeutics, among others. Thus, the scope of the claims is huge. 	Note: the claims also claim/embrace preventing for which Applicant is not enabled.
(B) The nature of the invention and predictability in the art: 
  	The invention is directed toward the treatment of disease and is therefore physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Skill of those in the art: 
 	These diseases and disorders covered by the scope of diseases above cannot be treated generally by any one drug. The umbrella term, neurodegenerative disorder, embraces a multitude of different diseases and disorders, which occur at different locations and by different modes of action in the body. 	The level of skill is that of one with a doctoral understanding of neurodegenerative diseases, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders therapeutics, among others. Applicant’s data is not convincing as to make the production and use of pharmaceutical compositions comprising the recited compound feasible without undue, un-predictable experimentation.
(D) State of the Prior Art: 
 	The methods of treatment of the instant claims employ the compound aurothiomalate. So far as the examiner is aware, the use of one compound, exclusively, to treat all the diseases encompassed within the scope of the umbrella term, neurodegenerative disorder, is non-existent.
(E) Direction or Guidance: 
 	The Applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agent or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of the disorders embraced by “neurodegenerative disorder”. Further, the Applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compound of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.

 (F) Working Examples: 
 	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating these disorders.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the Applicant's claim to the treatment thereof. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating these disorders with the claimed compound.
 (G) The quantity of experimentation needed: 
 	A great deal of experimentation is required.  In order for there to be a method of treating these disorders generally, as claimed by the Applicant, it would be necessary to show that a vast range of different types of neurodegenerative diseases, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders, among others. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of neurodegenerative diseases, embracing hypertension, ED, pulmonary disease, chronic pelvic pain syndrome type III, dysmenorrheal, pre-eclampsia, thalassemia, skin fibrosis, lung disease, central nervous system disorders, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders, among others with the claimed compound individually or in combination with other therapeutic agents.  
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of treating neurodegenerative diseases, which includes cerebral deficits, cerebral ischemia, spinal cord trauma, head trauma, multiple sclerosis, Alzheimer’s Disease, Huntington’s choreal, amyotrophic lateral sclerosis, AIDS-induced dementia, muscular spasm, convulsions, drug tolerance, withdrawal, ocular damage, cognitive disorders, idiopathic and drug-induced Parkinson’s disease, pain, movement disorders and psychiatric disorders, among others.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 43-61 are rejected under 35 U.S.C. 103 as being unpatentable over Farese (US 2012/0232037, referred to as “Farese (US)”) of record in view of Farese (WO 2015/017549, referred to as “Farese (US)”) of record.
 	At the outset, Examiner respectfully notes regarding claims 44-51, the limitations-secretase (instant claim 46), decrease the amount of A1-40/42 (instant claim 47), decrease the amount of thr-231-phospho-tau” (instant claim 48), “decrease the activity of 70kDa PKC-/1” (instant claim 49), and increase the activity of FoxOI, Fox03a, or FoxOl and Fox03a (instant claim 50), and increase activity, levels, or activity and levels of PGC-1a (instant claim 51), are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Farese (US) teaches methods for treating obesity, metabolic syndrome, diabetes, or a combination of these conditions. The methods include selecting a subject with obesity, metabolic syndrome, and/or diabetes (for example, T2DM) and administering to the subject a therapeutically effective amount of a composition comprising a compound that specifically inhibits protein kinase C (PKC)-, thereby treating the obesity, metabolic syndrome, or diabetes in the subject ([0006]; claim 1).
 	Farese (US) teaches wherein the compound is ICAPP, ICAP (claim 4), or aurothiomalate ([0007]; claim 6)
 	Farese (US) teaches can be administered in a single dose, or in several doses, for example daily, every other day, every third day, every fourth day, every fifth day, every sixth day, or weekly during a course of treatment [0136]. 
 	Farese (US) teaches ATM is administered to a subject subcutaneously or intramuscularly [0202].
 	Farese (US) teaches ATM is administered at about 0.1-1 mg/kg daily, twice weekly, or weekly for at least 3 weeks ([0202]; [0206]). 
 	Farese (US) teaches the disclosed methods treat obesity, metabolic syndrome, and/or diabetes, for example by increasing glucose tolerance, decreasing insulin resistance, decreasing serum triglycerides, decreasing serum free fatty acid levels, decreasing total serum cholesterol, decreasing serum low-density lipoprotein, increasing serum high-density lipoprotein, decreasing HbA1c levels, decreasing body weight, decreasing hepatosteatosis, or a combination of two or more thereof in the subject, for example as compared to a control [0009].
	Farese (US) does not teach treating a neurodegenerative disease, namely Alzheimer’s disease or symptoms thereof as required by the limitations of the instant claims. 
	Farese (WO) teaches a method of treating an aPKC abnormality in a subject in need thereof comprising: administering an effective amount of an aPKC inhibitor (claim 1), wherein the aPKC abnormality is selected from the group consisting of obesity, glucose intolerance, metabolic syndrome, hyperinsulinemia, hepatosteatosis, non-alcoholic cirrhosis, hypertriglyceridemia, hypercholesterolemia, polycystic ovary disease, and Alzheimer's disease (claim 7), and wherein the aPKC inhibitor is ICAPP (page 62, example 18). 
 	Farese (WO) teaches insulin-resistant and (glucose intolerant) syndromes, including obesity and metabolic syndrome, and Alzheimer's disease (AD) are endemic closely related disorders. Insulin resistance predisposes a subject to AD development. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered aurothiomalate for the treatment of obesity, metabolic syndrome, and/or diabetes as taught Farese (US) and also employed said regimen for the treatment of Alzheimer’s disease (AD). The motivation, provided by Farese (WO), teaches treatment of obesity, glucose intolerance, metabolic syndrome, hyperinsulinemia, and AD with an aPKC inhibitor such as ICAPP. 
Farese (US) teaches a very similar patient population and a protein kinase C inhibitor common with that Farese (WO), namely ICAPP. Thus, one of ordinary skill in the art would have envisioned that a patient population suffering from obesity, metabolic syndrome, and/or diabetes who benefits from the administration of a PKC inhibitor, namely aurothiomalate, as taught by Farese (US), would also find that AD could be treated since a highly overlapping patient population benefits from PKC inhibitor therapy including those suffering from AD.    
 	Regarding claim 60, Farese (US) does not specifically teach the dosage range from about 50 mg/kg to about 70 mg/kg.
 	As those skilled in the art recognize, many factors that modify the action of the agent herein are considered by the treating physician such as the age, body weight, sex, diet and condition of the patient, the time of administration, the rate and route of administration, and so forth.  Optimal dosages for a given set of conditions can be ascertained by those skilled in the art using conventional dosage determination tests in view of the experimental data provided herein.
 	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 43-61 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627